Opinion op the Court by
Judge Pryor :
In this case there was no service of process on either of the defendants. The husband had no power to consent to a judgment in personam against the wife • and to subject her property to sale under an execution upon such a judgment. Nor has he the power to say that the judgment shall be rendered against the *695firm as such. There is nothing in the record giving him this authority from Miss Dupuy, who is a co-défendant with his wife. The whole proceeding is erroneous.' If the confidence of counsel for the appellees has been misplaced or betrayed, it is his own misfortune, and he is without remedy in this court upon the facts presented in the record. The judgment is reversed and cause remanded with directions to the court below to set aside the judgment and award to appellants a new trial and for further proceedings consistent with this opinion.

Cord, Huston, Johnson, for appellants.


Throop, for appellees.